      Case 5:18-cv-00992-JGB-SP Document 108 Filed 06/17/21 Page 1 of 1 Page ID #:1284

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                          CIVIL MINUTES - TRIAL

 Case No.        EDCV18-992-JGB-(SPx)                                                                         Date    June 17, 2021
 Title:          Richard Donastorg v. City of Ontario, et al.

 Present: The Honorable           Jesus G. Bernal, United States District Judge
                Maynor Galvez / Noe U. Ponce                                                               Phyllis A. Preston
                           Deputy Clerk                                                                Court Reporter/Recorder


                Attorneys Present for Plaintiff(s):                                               Attorneys Present for Defendants:
Dale K. Galipo, Sharon Brunner, James Terrell.                                  Daniel S. Roberts, Nicole Roggeveen.

                             Day Court Trial                       7th                    Day Jury Trial
                                               st
           One day trial:           Begun (1 day);               Held & Continued;          X      Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
      Witnesses called, sworn and testified.              Exhibits Identified             Exhibits admitted.

      Plaintiff(s) rest.                                  Defendant(s) rest.
      Closing arguments made by                           plaintiff(s)                  defendant(s).                Court instructs jury.
      Bailiff(s) sworn.                                   Jury retires to deliberate.                                Jury resumes deliberations.
 ✔    Jury Verdict in favor of                      ✔     plaintiff(s)                  defendant(s) is read and filed.
 ✔    Jury polled.                                        Polling waived.
 ✔    Filed Witness & Exhibit Lists                   ✔   Filed jury notes.             Filed jury instructions.
      Judgment by Court for                                                             plaintiff(s)                 defendant(s).
 ✔ Findings, Conclusions of Law & Judgment to be prepared by                     ✔ plaintiff(s)                      defendant(s).
      Case submitted.                Briefs to be filed by
      Motion to dismiss by                                                       is             granted.           denied.           submitted.
      Motion for mistrial by                                                     is             granted.           denied.           submitted.
      Motion for Judgment/Directed Verdict by                                    is             granted.           denied.           submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
      Case continued to                                                                     for further trial/further jury deliberation.
 ✔    Other: All exhibits and deposition were returned to parties.


                                                                                                                      00        :          47
                                                                                Initials of Deputy Clerk                     MG/NP
cc:


CV-96 (10/08)                                                 CIVIL MINUTES - TRIAL                                                             Page 1 of 1
